t c memo united_states tax_court haralampos katerelos and irene katerelos petitioners v commissioner of internal revenue respondent docket no filed date stefano d corradini for petitioners john r mikalchus for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions to and penalties on petitioners' federal_income_tax section section section section year deficiency b a b b b a dollar_figure dollar_figure -- -- big_number -- -- dollar_figure -- big_number -- -- -- dollar_figure big_number -- -- -- big_number big_number -- -- -- -- percent of the interest due on the portion of the underpay- ment attributable to fraud respondent determined that dollar_figure of the underpayment for was attributable to fraud the issues remaining for decision are is petitioner haralampos katerelos mr katerelos liable for and for the additions to tax for fraud under sec_6653 and for and for the penalties for fraud under sec_6663 on the portion of the underpayment for each of those years that is attributable to his not reporting certain gross_receipts in petitioners' federal_income_tax return return for each of those years we hold that he is did petitioners have gross_receipts for each of the years through in excess of those reported in schedule c of their return for each of those years we hold that they did are petitioners entitled to deductions under sec_162 for automobile expenses for each of the years at issue we hold that they are not did petitioners place depreciable properties in service all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure during with bases in excess of dollar_figure to which the parties stipulated we hold that they did not are petitioners entitled to a general_business_credit carryforward from we hold that they are not findings of fact2 some of the facts have been stipulated and are so found petitioners resided in tucson arizona at the time the petition was filed petitioners who emigrated to the united_states from greece have three children all of whom they claimed as dependents in the returns that they filed for the years at issue petitioners' restaurant business--new dolce vita in general petitioners have been involved in the restaurant business in the united_states since in date petitioners executed a lease for property located pincite north thornydale in tucson arizona at which they planned to operate a restaurant called new dolce vita ndv that was to specialize in italian american and greek cuisine petitioners provided all the fixtures and equipment for the restaurant some of which they petitioners' opening brief did not contain all of the findings_of_fact that petitioners wanted to propose and that they were required to set forth in that brief as required by rule e instead in violation of that rule their answering brief contained additional proposed findings_of_fact that the court did not find to be alternative proposed findings of facts as permitted by rule e purchased used and not new one of the items that petitioners furnished ndv was a casio cash register cash register that they purchased during from cactus king cash register co cactus king the cash register functioned properly throughout the years at issue petitioners opened ndv for business in date and operated it as a sole_proprietorship throughout the years at issue during those years ndv served breakfast lunch and dinner seven days a week from approximately a m to about p m except on approximately five days during each such year when it was closed for certain holidays throughout the years at issue mr katerelos who was responsible for the management of ndv worked approximately hours per week at that restaurant and was involved in every aspect of its operations including mopping the floors washing the dishes cooking the food and purchasing the supplies during those years petitioner irene katerelos ms katerelos petitioners' daughter anneta and mr katerelos' brother evangelos also worked at ndv during the years at issue ndv's highest sales volumes generally occurred on friday and saturday evenings and on sunday mornings and afternoons it also experienced large sales volumes on special days such as mother's day and valentine's day the winter months were the busiest months for ndv because of the high number of visitors to tucson during that time of year during the years at issue petitioners employed two to six servers for the breakfast and lunch shifts on weekdays on weekday evenings and on weekends during those years petitioners employed a hostess and two to six servers cash register at ndv at the time petitioners purchased the cash register in tony mastrangelo mr mastrangelo the owner of cactus king trained mr katerelos in its operation during the years at issue when a hostess was on duty that person generally operated the cash register and was responsible for entering sales into it and when no hostess was on duty or if the hostess was busy the servers entered their own sales into the cash register during those years mr katerelos also entered sales into the cash register operation of the cash register5 the cash register could have been set at one of the fol- lowing different modes by turning a key in the mode switch off register refund z or reset and x or read it is unclear from the record who trained other individuals who operated the cash register during the years at issue it is unclear from the record how often mr katerelos entered sales into the cash register during the years at issue unless otherwise indicated our discussion of operation of the cash register applies to all of the years at issue for purposes of entering sales into the cash register the mode switch was set to the register mode the operator of the cash register entered a sale into the machine by entering the price of an item and pressing one of the various buttons known and hereinafter referred to as department buttons the cash register was programmed so that the department buttons could be used to distinguish among breakfast lunch and dinner sales the entry of a transaction into the wrong department did not affect the total_amounts of gross_receipts of ndv that mr katerelos was required to report in petitioners' returns for the years at issue after the operator finished entering all of the items for a particular transaction into the cash register the operator could press a button known and hereinafter referred to as the subtotal button when pressed down the subtotal button added all of the items entered as part of a transaction to arrive at a subtotal for the amount of the transaction calculated the sales_tax due and added the sales_tax to that subtotal to arrive at the total for that transaction transaction total after pressing the subtotal button the operator completed the transaction and opened the cash register drawer by entering the amount of cash tendered by the customer into the cash register and pressing for example if the operator were entering a lunch sale into the cash register that person entered the amount of the transac- tion followed by the lunch department button a button known and hereinafter referred to as the cash amount tendered button or pressing a button known and hereinafter referred to as the charge button if the customer was paying by credit card instead of pressing the subtotal button and either the cash amount tendered button or the charge button the opera- tor could skip the step of pressing the subtotal button by pressing the cash amount tendered button or the charge button which caused the cash register to calculate the transaction total for the transaction and open the cash register drawer in one step rather than two steps although the cash register was equipped to distinguish between cash and credit sales mr katerelos did not distinguish between those two types of sales when he was operating the cash register failure to distinguish between cash and credit sales did not affect the total_amounts of gross_receipts of ndv that mr katerelos was required to report in petitioners' returns for the years at issue the cash register was programmed to maintain certain data or information in its memory in order to facilitate calculation of the sales of a business activation of the z or reset mode on the cash register by turning the mode switch to that mode and pressing the cash amount tendered button accessed that informa- it is unclear whether other operators of the cash register during the years at issue distinguished between cash and credit sales tion mr katerelos was the only person who activated the z or reset mode on the cash register during the years at issue activation of the z mode caused the cash register to print on a cash register tape9 a summary of all the transactions that occurred since the last activation of the z mode and reset all amounts to zero other than the grand total as of the time of the z reading and the transaction number as of the time of the z reading both of which were not resettable the data printed on the cash register tape upon activation of the z mode known and hereinafter referred to as a z reading included inter alia the letter z the date of the z reading the total of all transaction totals since the last z reading total sales the nonresettable grand total as of the time of the z reading and the nonresettable transaction number as of the time of the z readingdollar_figure throughout the period date through date that information could also have been accessed by activating the x or read mode on the cash register the cash register tape is one of two printed tapes that the cash register produced the other tape is designed to provide receipts to customers and is not relevant herein activation of the x or read mode printed a reading on the cash register tape similar to the z reading however unlike the z or reset mode that reset certain amounts to zero when it was activated activation of the x mode did not reset any amounts for certain days throughout the years at issue mr katerelos activated the x mode on the cash register at approximately p m in order to subtotal and display on the cash register tape for each such day the amount of gross_receipts through breakfast and lunch the nonresettable grand total as of the time of a z reading grand total equaled the sum of all transaction totals entered into the cash register that commenced with the time at which the cash register was first used in and that ended with the time of that z readingdollar_figure from date through date the nonresettable grand total as of the time of a z reading equaled the sum of all transaction totals entered into the cash register that commenced on date and that ended with the time of that z reading each time a transaction was entered into the cash register the grand total increased by that transaction total the grand total could have included transactions that did not constitute sales nonsale transactions such as transactions entered while programming the cash register a person could not have simply entered a number into the cash register as a grand total the only way to reset the grand total to zero was to cause the capacitors to drain by unsoldering and taking the battery out of circuit in addition to maintaining the grand total the cash regis- ter maintained a nonresettable consecutive transaction number the grand total was reset to zero on date as dis- cussed below the only way to reset the grand total to zero was to cause the capacitors to drain by unsoldering and taking the battery out of circuit the record does not provide any explana- tion as to why the battery was unsoldered and taken out of circuit as of date and neither party has suggested that the resetting of the grand total as of date should affect our findings or conclusions herein for every transaction entered into it transaction number dollar_figure the cash register automatically assigned a transaction number to each transaction entered into it that increased by one each time a new transaction was entered into the cash register and printed that assigned transaction number on the cash register tape as part of that transaction opening the cash register by pressing a button known and hereinafter referred to as the no-sale button or activating the z or reset mode also caused the cash register to record a transaction and to increase the transaction number by one for the periods date through date and date through date in addition to the functions described above the cash register was programmed to print on the cash register tapes the time of day of every trans- action using a 24-hour clock clock cash register tapes of ndv saved by mr katerelos during the years at issue mr katerelos saved either the entire cash register tape for each day on which ndv was open for business or only a portion of each such tape each such tape or portion thereof showed inter alia all the transaction totals since the last activation of the z or reset mode and the last item printed thereon was a z reading when the grand total was reset to zero as of date the transaction number was also reset to zero for the period date through about date mr katerelos' decision as to whether to save the entire cash register tape or only a portion thereof for each day on which ndv was open for business frequently depended on whether he had activated the z or reset mode more than once on a particular day the cash register tapes that mr katerelos saved for a minimum of days during that period on which he had activated the z mode more than once daily consisted of only a portion of the entire cash register tape for each such day and that portion showed only one and not all of the z readings for the daydollar_figure mr katerelos discarded the remaining portion of the cash register tape for each such day unless otherwise indicated hereinaf- ter we shall refer to the portions of the cash register tapes that mr katerelos discarded as the missing portions of the cash register tapes and references to the cash register tapes that mr katerelos saved shall be to the portions of those tapes he saved in addition to discarding the missing portions of the cash register tapes mr katerelos also discarded all of the individual guest checks for the food and beverages sold during the years at issue guest checks mr katerelos was aware during the years at issue that he was required to report as gross_receipts in petitioners' returns as discussed below the cash register tapes that mr katerelos saved for certain days during the years at issue showed two z readings for those years the receipts from all sales made by ndv during those years the amount of gross_receipts of ndv that petition- ers reported in their return for each of the years at issue was based upon the amount if any of gross_receipts of ndv that mr katerelos had recorded for each day during those years in a gross_receipts journal that he maintained for ndv for each of those years gross_receipts journals the amount of daily gross_receipts of ndv that mr katerelos recorded in those journals during the years at issue was based upon the amount of the total sales shown as part of the z reading on the cash register tape that he saved for each day during those years since the cash register did not have a cancel function if the operator made a mistake in entering the amount of any item for a particular transaction so that the transaction total for that transaction also was incorrect the operator had to start over and correctly reenter into the cash register all items that were part of that transaction so that the transaction total for that transaction was correct those corrected items were reen- tered as items for a new transaction that had a correct trans- action total hereinafter we shall refer to transactions with incorrect transaction totals due to errors made by the operators of the cash register in entering transactions into it as over- rings during the years at issue mr katerelos and or other operators of the cash register generally kept track of overrings by circling any overring transaction on the cash register tape however the transaction total of every transaction entered into the cash register for a day including any overring transaction was reflected in the total sales for that daydollar_figure to correct that problem when a transaction was circled as an overring on the cash register tape that mr katerelos saved for a particular day mr katerelos subtracted the transaction total of any such transaction from the amount of daily total sales according to the z reading on the cash register tape that he saved for that day and entered the balance as the amount of ndv's daily gross_receipts that he recorded for that day in the gross_receipts journal for approximately days during the years through mr katerelos saved cash register tapes that showed two z readings the first z reading on such a tape resulted from mr katerelos' having activated the z or reset mode after an error that may or may not have been an overring had occurred during the day in entering a transaction into the cash register after in addition the transaction number was increased by one as a result of any overring transaction and the grand total as of that day was increased by the transaction total of any overring transaction although mr katerelos did not use the grand totals to determine the amount of ndv's gross_receipts that he recorded for a particular day in the gross_receipts journals as discussed below respondent's revenue_agent used the grand totals to determine the amount of ndv's gross_receipts for the years at issue and in calculating those gross_receipts he made appro- priate adjustments for any transactions that were or were treated as overrings having generated the first z reading on such a tape mr katerelos correctly reentered all the transactions that had thus far occurred for the day15 and entered additional transactions as they occurred during that day thereafter on that same day mr katerelos activated the z mode a second time to generate the second z reading on the cash register tape that he saved for the day mr katerelos recorded in the gross_receipts journals the total sales from the second z reading for the day as the amount of ndv's gross_receipts for that daydollar_figure during the years at issue irwin berlat mr berlat petitioners' accountant used the daily amount of gross re- ceipts of ndv that mr katerelos had recorded in the gross_receipts journals for those years in order to calculate the amounts of ndv's monthly18 and annual gross_receipts for those years in addition to giving mr berlat the gross receipt sec_15 it usually took mr katerelos five to ten and not more than minutes to reenter those transactions mr katerelos treated the total sales from the first z read- ing as if it had been an overring even if it was not in that he did not include it in the amount of ndv's gross_receipts that he recorded for that day in the gross_receipts journal mr katerelos employed mr berlat as the accountant for ndv when mr berlat's father who had been performing that function died although it is unclear from the record when mr berlat's father died it appears that he may have passed away during following the close of each month during each of the years at issue mr berlat visited the premises of ndv obtained the gross_receipts journal from mr katerelos and calculated from that journal the amount of ndv's gross_receipts for the month just ended journals that mr katerelos maintained for the years at issue mr katerelos provided him with the daily cash register tapes that he had saved for those years and that he had used to arrive at the amounts of daily gross_receipts he recorded in those journals mr berlat used those gross_receipts journals to prepare petitioners' returns for the years through and another accountant don bailey mr bailey used those journals to prepare their returns for and for certain days during the years at issue there is a gap between the last transaction number shown on the cash register tape that mr katerelos saved for a particular day and the first transaction number shown on the cash register tape that he saved for the next day neither those missing transaction numbers nor the transactions to which the cash register assigned those numbers appear on any of the cash register tapes that mr katerelos saved for the years at issue we shall sometimes refer to the transactions that were entered into the cash register during the years at issue but that do not appear on any of the cash register tapes mr katerelos saved for those years as the missing transactions and to the transaction numbers assigned to those missing transactions as the missing transaction numbers the missing transactions included transactions that increased the grand total maintained by the cash registerdollar_figure the missing transactions and the missing transaction numbers continued to illustrate the foregoing the last transaction number shown on the cash register tape that mr katerelos saved for date was big_number and the grand total according to the z reading on that tape was dollar_figure the first transaction number shown on the cash register tape that he saved for the next day date was big_number and the grand total and the total sales according to the z reading on that tape were dollar_figure and dollar_figure respectively thus transactions that were assigned transaction numbers were entered into the cash register between the last transaction number shown on the cash register tape that mr katerelos saved for date and the first transaction number shown on the cash register tape that he saved for date neither those missing transactions nor the missing transaction numbers assigned to those transactions appear on any of the cash register tapes that mr katerelos saved for the years at issue in addition the difference between the grand totals according to the respective z readings on the cash register tapes that mr katerelos saved for those two days equaled dollar_figure however the total sales according to the z reading on the cash register tape that he saved for date as well as the amount of gross re- continued also included z readings they also may have included transac- tions attributable to pressing the no-sale button in order to open the cash register neither of those types of transactions increased the grand total maintained by the cash register ceipts of ndv for that day that he recorded in the gross_receipts journal for was only dollar_figure the difference between the respective grand totals for those two days viz dollar_figure exceeded the total sales according to the z reading on the cash register tape that mr katerelos saved for date viz dollar_figure by dollar_figure such dollar_figure excess was the total of the various amounts entered into the cash register for the missing transactions between date and date respondent's audit during the summer of respondent's revenue_agent james phielix mr phielix conducted an audit of petitioners' returns for and mr phielix' examination of their and returns did not commence until early because of an ongoing criminal tax investigation of mr katerelos that ended when mr katerelos was informed by correspondence dated date that he was no longer the subject of such an investiga- tion during the course of his examination of petitioners' returns for the years at issue mr phielix created a handwritten summary that showed for each day during the years at issue the following data or information displayed on the cash register tape that mr katerelos saved for each day during those years the date the total sales according to the z reading the first and last transaction numbers the number of missing transaction numbers between the first transaction number on the cash register for each day and the last transaction number on the cash register tape for the previous day and the nonresettable grand total according to the z readingdollar_figure that summary also showed the difference that mr phielix had calculated between the grand total according to the z reading for each day that was displayed on each of those tapes and the grand total according to the z reading for the previous day that was displayed on each of those tapes hereinafter we shall sometimes refer to that difference as the z reading difference in grand totals mr phielix transferred the information for through that was contained in his handwritten summary with certain change sec_22 if the cash register tape that mr katerelos saved contained two z readings mr phielix used the data displayed by the second z reading when he created his handwritten summary the z reading difference in grand totals included a differ- ence in grand totals according to the z readings on the cash register tapes that mr katerelos saved where because mr phielix was unable to read the respective grand total displayed on those tapes for certain days during the years at issue he used the grand total that was legibly displayed on the cash register tape that mr katerelos saved for the day next succeed- ing the day for which the cash register tape that mr katerelos saved did not legibly display a grand total under this ap- proach instead of calculating the z reading difference in grand totals for a two-day period mr phielix computed the z reading difference in grand totals for a period consisting of more than two days mr phielix did not transfer into the computer the informa- tion for that was contained in his handwritten summary that was because the amount of additional tax that mr phielix had calculated that petitioners owed for that year as a result of the underreporting of ndv's gross_receipts for that year appeared to him to be de_minimis respondent did not determine in the notice_of_deficiency notice that petitioners were liable under continued into a computer from which he produced a computerized summary that displayed the same information as the handwritten summary first computerized summary dollar_figure in addition to the first computerized summary mr phielix created a second computerized summary second computerized summary to display the amount of additional gross_receipts of ndv that he had calculated for each day during through on which ndv was open for business mr phielix used the infor- mation in the first computerized summary to determine whether the gross_receipts of ndv were underreported in petitioners' returns for through in that connection mr phielix treated the amount of any z reading difference in grand totals during the years through as the amount of gross_receipts of ndv that petitioners were required to report for the last day of the multiday period in respect of which mr phielix had compared the respective grand totals displayed on the cash register tapes that mr katerelos saved for those days to illustrate mr phielix treated the dollar_figure z reading difference in grand totals that were shown on the respective date and date cash register tapes that mr katerelos saved for those days a sec_22 continued sec_6663 for the penalty for fraud for any portion of the underpayment for neither party advances any argument that our findings or conclusions herein should be affected by any errors occurring during the transfer into the computer of data by mr phielix from the cash register tapes that mr katerelos saved the amount of ndv's gross_receipts for date in determining the amount of gross_receipts that petitioners were required to report for a particular day and that mr phielix displayed in the second computerized summary mr phielix made certain adjustments to the z reading differences in grand totals that he had calculated by using the cash register tapes that mr katerelos saved for any day on which the cash register tape that mr katerelos saved showed that an overring occurred mr phielix subtracted the amount of any such indicated overring from the amount of gross_receipts of ndv that he had calculated for that day on the basis of the z reading difference in grand totals for any day on which the cash register tape that mr katerelos saved showed two z readings mr phielix treated the total sales according to the first z reading shown on that tape as an overring and subtracted the amount of those total sales from the amount of gross_receipts of ndv that he had calculated for that day on the basis of the z reading difference in grand totals by using the second z reading on that tapedollar_figure for any day to illustrate the cash register tape that mr katerelos saved for date displayed two z readings that tape showed that a series of transactions the last of which included an error had been entered into the cash register before the z mode generating the first z reading had been activated after the first z reading was generated the transaction that included the error was correctly entered into the cash register and the amount of each transaction except the erroneous transac- tion was reentered into the cash register as part of a single transaction that was assigned a single transaction number after those transactions were reentered into the cash regis- continued on which the cash register tape that mr katerelos saved showed that there was a cash shortage in the cash register for that day mr phielix subtracted the amount of any such shortage from the amount of gross_receipts of ndv that he had calculated for that day on the basis of the z reading difference in grand totals in determining the amounts of gross_receipts of ndv if any that petitioners failed to report in their returns for the years through and that mr phielix displayed in the second computerized summary mr phielix subtracted the amount of ndv's gross_receipts that mr katerelos had recorded in the gross_receipts journals for each day during the years through from the amount of gross_receipts of ndv that he had calculated for each such day on the basis of the z reading difference in grand totals adjusted as described above by any amount treated continued ter a series of additional transactions was entered into the cash register and the z mode was activated again thereby generating the second z reading displayed at the end of that tape mr katerelos recorded in the gross_receipts journal for the total sales according to that second z reading as the amount of gross_receipts of ndv for date in determin- ing the amount of gross_receipts of ndv that mr katerelos was required to report for that day mr phielix treated the total sales according to the first z reading on the cash register tape that mr katerelos saved for date as an overring and subtracted that amount from the z reading difference in grand totals that he had calculated by using the second z reading for date as a result mr phielix determined that peti- tioners had not underreported ndv's gross_receipts for date as an overring or cash shortage dollar_figure mr phielix treated any resulting difference as additional gross_receipts of ndv for that day the second computerized summary displayed the following information for each day during through on which ndv was open for business the number of transactions shown on the cash register tape that mr katerelos saved for each such day the amount of gross_receipts of ndv that mr katerelos recorded in the gross_receipts journals for each such day the number of missing transaction numbers between the first transaction number on the cash register tape that mr katerelos saved for each such day and the last transaction number on the cash register tape that he saved for the preceding day the amount of gross_receipts of ndv that mr phielix had calculated for each such day on the basis of the z reading difference in grand totals adjusted as described above by any amount treated as an overring or cash shortage the amount if any treated as an overring or cash shortage for each such day and the amount if any of additional gross_receipts of ndv that mr phielix had calculated for each such day or multiday period when the z reading difference in grand totals was for a period of more than two days mr phielix reduced the z reading difference for that multiday period adjusted as described above by any amount treated as an overring or cash shortage by the sum of the amount of daily gross_receipts that mr katerelos had recorded in the gross_receipts journals for each of the days during that period the second computerized summary showed that the amount of daily gross_receipts of ndv that mr katerelos had recorded in the gross_receipts journals for a minimum of of the big_number days throughout the period through on which ndv was open for business was less than the amount of daily gross re- ceipts of ndv that mr phielix had calculated for each such day on the basis of the z reading difference in grand totals the second computerized summary further showed that throughout the period through over big_number of the approximately big_number transactions that were entered into the cash register during that period do not appear on any of the cash register tapes that mr katerelos saved for those years that summary also showed that the total of the various transaction totals entered into the cash register for those missing transac- tions during the period that began on date and that ended on date was approximately dollar_figure in order to determine how many hours ndv was open according to the cash register tape that mr katerelos saved for each of the days throughout the periods date through septem- ber and date through date during which the time of day of each transaction was printed on that tape mr phielix created a third computerized summary third computerized summary that summary showed for each day during those periods on which ndv was open for business the respective times of the first and last transactions recorded on the cash register tape that mr katerelos saved the number of hours between those transactions and the number of missing transactions between the first numbered transaction on the cash register tape for that day and the last numbered trans- action on the cash register tape for the preceding day the third computerized summary showed that for many days during the periods date through date and date through date the times printed on the cash register tapes that mr katerelos saved indicated that the first transaction was entered before or shortly after a m and the last transaction was entered just prior to or after p mdollar_figure however that summary further showed that for many other days during those same periods the times printed on the cash register tapes that mr katerelos saved indicated that the first transac- tion was not entered until substantially after ndv's normal it is not possible to determine from the cash register tape that mr katerelos saved for a particular day whether the times printed thereon were the actual times of day at which transac- tions were recorded this is because the clock could have been set incorrectly for that day however even if the clock had been set incorrectly for a particular day all of the times of the various transactions that were printed on the cash register tape that mr katerelos saved for that day would have reflected the same error for example if the clock for a particular day had been set an hour ahead of the actual time the time of day for each transaction that was printed on the cash register tape that mr katerelos saved for that day would have been an hour ahead nor would the number of hours between the first and last transactions for a particular day have been affected if the clock had been set incorrectly in addition unless the clock had been reset the clock would have been incorrect by the same amount from one day to the next day opening time of a m or the last transaction was entered substantially earlier than its normal closing time of p m in addition the third computerized summary showed that a number of transactions were often missing and did not appear on any of the cash register tapes saved by mr katerelos for days on which the times printed on the cash register tapes saved by mr katerelos indicated that ndv either opened late or closed early to illustrate the first transaction recorded on the cash register tape that mr katerelos saved for date a sunday was not entered until p m and the last transaction recorded on that tape was entered pincite p m thus according to the cash register tape that mr katerelos saved for that day the sales transactions that ndv had on that day spanned only hours and minutes however according to the cash register tapes that he saved for that day and the immediately preceding day transactions totaling dollar_figure were entered into the cash register between p m on date when the z or reset mode was activated and p m on date when the first transaction recorded on the cash register tape that mr katerelos saved for that day was entered into the cash register those missing transactions did not appear on the cash register tapes mr katerelos saved for either of those two days by way of further illustration the first transaction shown on the cash register tape that mr katerelos saved for valen- tine's day a saturday was recorded pincite p m however according to the cash register tapes that he saved for that day and the immediately preceding day transactions totaling dollar_figure were entered into the cash register throughout the period that began with the last transaction entered into the cash register on the day before valentine's day and that ended with the first transaction entered on valentine's day according to the cash register tapes that mr katerelos saved the last transaction on every sunday during the period june through date was entered several hours prior to p m and there were missing transactions that had been entered between the last transaction shown on those tapes for each of those sundays and the first transaction shown on those tapes for each of the succeeding days during that same period mr phielix first raised with mr katerelos his findings that petitioners omitted gross_receipts of ndv from their returns for through when he met with petitioners on date after that meeting very few transactions were missing from the cash register tape that mr katerelos saved for each of the days after date through and the total sales according to the z reading on that tape for each such day generally corresponded to each of the z reading differences in grand totals that mr phielix calculated tax returns petitioners filed returns for the years through that were prepared by mr berlatdollar_figure in those returns petition- ers reported gross_receipts and net profit of ndv and total gross_income as follows gross_receipts net profit year of ndv of ndv total gross_income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number during petitioners filed amended returns for each of the years through that were prepared by petitioners' accountant mr bailey a certified_public_accountant c p a whom petitioners hired as their accountant during respondent's examination of their returns for through because mr berlat was not a c p a petitioners indicated in each of those amended returns that they had additional gross_receipts of dollar_figure attributable to cash - register mr bailey prepared the amended returns for the years through after he had advised mr katerelos that mr phielix had informed him that petitioners had underreported the gross_receipts of ndv for those years mr bailey prepared petitioners' returns for both parties acknowledge that mr berlat made certain errors in preparing petitioners' returns for the years through however neither party has suggested that those errors should affect our findings or conclusions herein and in those returns petitioners reported gross_receipts and net profit of ndv and total gross_income as fol- lows gross_receipts net profit year of ndv of ndv total gross_income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners' expenditures and other relevant admissions during the years at issue in a residential_loan application signed by petitioners during date petitioners indicated that their monthly gross_income was dollar_figure petitioners' monthly mortgage payment after securing that loan was dollar_figure in an application_for casualty insurance for ndv that mr katerelos signed and that is dated date he stated that ndv had annual sales of dollar_figure during petitioners made dollar_figure of improvements to the residence that they had purchased in a list of those improvements appeared in ndv's gross_receipts journal for at the time in that that journal was provided to mr phielix during respondent's examination of petitioners' returns for through one week after he returned that journal to peti- tioners and confronted them with the list of improvements mr phielix reviewed the journal again and noticed that that list was missing mr katerelos had torn that list out of the gross_receipts journal for sometime during that intervening one- week period during petitioners and their family traveled to disneyland and las vegas during petitioners purchased airplane tickets for over dollar_figure for ms katerelos and other family members to fly to greece during date mr katerelos purchased a cadillac under the terms of a loan from valley national bank to finance that purchase he made a downpayment of dollar_figure and monthly payments of dollar_figure all the payments for the purchase of that car including the downpayment were made from ndv's checking account at valley national bank prior to purchasing the cadillac mr katerelos owned a lincoln in the application_for insurance that mr katerelos signed in date for the lincoln the box marked no was checked in response to the question in that application as to whether that vehicle was used for business purposes during the years through in addition to petition- ers ndv had one full-time_employee during mr katerelos submitted an application_for group health insurance for employees of ndv through central reserve life of north america the policy issued covered petitioners and their children and not ndv's only other full-time_employee during mr katerelos purchased a 14-carat gold ring for dollar_figure and petitioners installed a swimming pool for which they paid wilson swimming pools more than dollar_figure and a patio and barbeque for which they paid more than dollar_figure during date mr katerelos purchased a honda accord for his daughter anneta in the application_for insurance for that car dated date mr katerelos was listed as the driver of the car for percent of the time ms katerelos was listed as the driver for percent of the time and his daughter anneta was listed as the driver for percent of the time in fact that car was primarily driven by petitioner's daughter anneta after it was purchased petitioners borrowed dollar_figure in date from valley national bank they paid off that loan by making a principal payment of dollar_figure during date and two principal payments totaling dollar_figure during date in an application_for insurance for a chevrolet s-10 blazer dated date petitioners were listed as the owners of the vehicle and mr katerelos was listed as the driver of that vehicle for percent of the time ms katerelos was listed as the driver for percent of the time and petitioners' son john was listed as the driver for percent of the time in fact that vehicle was primarily driven by petitioners' son john after it was purchased from to mr katerelos was a 50-percent owner of kefalonia inc kefalonia that operated a restaurant called dolce vita east mr katerelos' original investment in kefalonia was dollar_figure which he recovered at the rate of dollar_figure per month in mr katerelos sold his interest in kefalonia for dollar_figure automobile deductions claimed during the years at issue petitioners used valley national bank for their personal and business accounts one branch of that bank was located approximately miles from ndv and another branch was located approximately miles from ndv during at least certain of the years at issue mr katerelos shopped at a price club for supplies for ndv and always wrote checks for those supplies during at least part of the years at issue a price club was located approximately miles from ndv in a second price club opened for business only miles from ndv after the second price club opened mr katerelos wrote checks only to that store to purchase supplies for ndv three weeks prior to the trial herein mr katerelos pre- pared a summary of his claimed automobile mileage for business purposes for through all of the miles listed in that summary were estimated and he did not keep contemporaneous_records of the actual miles traveled for alleged business pur- poses former employees of ndv from to elizabeth solle ms solle worked as a server at ndv she generally worked about hours per week during the evening shift and usually did not work on tuesday or wednesday evenings during certain periods of her employment ms solle did not work on sundays or mondays mr katerelos terminated her employment at ndv in while working at ndv ms solle never saw anyone being trained on the cash register using hypothetical sales or before or after normal business hours from approximately through june yubeta ms yubeta worked as a hostess at ndv she generally worked approx- imately hours per week during the evenings and on sunday mornings ms yubeta worked every sunday while she was employed at ndv except possibly one or two sundays on which she was sick as a hostess ms yubeta was responsible for operating the cash register while working at ndv ms yubeta never entered a hypothetical sale into the cash register for training purposes and never saw anyone being trained on the cash register before or after normal business hours from date to date carmine solle mr solle worked at ndv as a dishwasher he worked five days a week from p m until or p m and generally had tuesday and wednes- day evenings off while working at ndv mr solle never saw anyone being trained on the cash register after business hours judith diioli ms diioli worked at ndv as a hostess for approximately six months during the years at issue she generally worked during the evenings from p m to closing and on saturday mornings as a hostess ms diioli was responsible for operating the cash register while working at ndv she entered actual not hypothetical sales into the cash register for purposes of her training and was trained during normal business hours from until approximately or margaret rogers ms rogers was employed at ndv as a server she generally worked the breakfast and lunch shifts and usually did not work on tuesdays or wednesdays as a server working the breakfast and lunch shifts ms rogers was responsible for operating the cash register while working at ndv she did not enter hypothetical sales into the cash register for the purpose of training ted fisher throughout all relevant periods including the time of the trial herein ted fisher mr fisher who sells restaurant supplies was a close personal friend of mr katerelos during the years at issue they saw each other at least twice a week mr fisher did not notice any supplies on the premises of peti- tioners' house at the time they purchased it opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous except those with respect to the additions to tax and penalties for fraud as to which respon- dent has the burden_of_proof that she must satisfy by clear_and_convincing evidence sec_7454 rule a and b mr katerelos testified at trial based on the court's opportunity to observe his demeanor and evaluate his credibility we did not find him credible in addition we found that mr katerelos had a selective memory and that he was evasive when answering questions posed by counsel for respondent under such circumstances we are not required to and generally do not rely on the testimony of mr katerelos 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir issues as to which respondent has the burden_of_proof additions to tax and penalties for fraud respondent determined that mr katerelos is liable for and for the additions to tax under sec_6653 and for and for the penalties under sec_6663 on the portion of the underpayment attributable to the underreporting of certain gross_receipts of ndvdollar_figure respondent concedes that ms katerelos is not liable for any of the years through for any additions to tax or penalties for frauddollar_figure respondent determined in the notice that dollar_figure dollar_figure and dollar_figure of the total underpayment for each of the years through respectively was due to fraud respondent did not determine that petitioners are liable for the additions to tax and penalties for fraud on that portion of the underpayment for each of those years that was not attributable to the under- reporting of certain gross_receipts of ndv petitioners argue that because fraud cannot be imputed from one spouse to another and because respondent concedes that ms continued for sec_6653 imposes an addition_to_tax equal to percent of the portion of an underpayment that is attributable to fraud and sec_6653 imposes an addition_to_tax equal to percent of the interest due on that portion of the underpayment sec_6653 for and sec_6663 for and impose an addition_to_tax and a penalty respectively equal to percent of the portion of an underpayment that is attributable to fraud for purposes of the foregoing provisions sec_6653 for and and sec_6663 for and provide that if respondent establishes that any portion of an underpayment is due to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer proves that some portion of the underpayment is not due to fraud in order for the additions to tax and penalties for fraud to apply respondent must prove by clear_and_convincing evidence that an underpayment exists and that some portion of such under- continued katerelos is not liable for any additions to tax or penalties for fraud for any of the years through respondent has not carried her burden of proving fraud that respondent concedes that ms katerelos is not liable for fraud does not relieve mr katerelos from the additions to tax or penalties for fraud that petitioners filed a joint_return is not a defense to the imposi- tion of such additions and penalties against only one spouse see eg 53_tc_96 even the case cited by petitioners as authority for the proposi- tion that fraud cannot be imputed from one spouse to another imposed the penalty for fraud against one spouse even though respondent failed to prove fraud against the other spouse see fry v commissioner tcmemo_1991_51 affd without published opinion 8_f3d_26 9th cir payment is due to fraud sec_7454 rule b neidringhaus v commissioner 99_tc_202 to prove the existence of an underpayment respondent may not rely on the taxpayer's failure to carry his or her burden_of_proof with respect to the underlying deficiency 94_tc_654 92_tc_661 respondent must prove only that an underpayment exists and not the precise amount of such underpayment 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite underpayment_of_tax respondent contends that mr katerelos underreported the gross_receipts of ndv by dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively which resulted in an underpayment of income_tax for each of those yearsdollar_figure to support that contention respondent relies on vari- ous admissions by petitioners and the analyses by respondent of the cash register tapes that mr katerelos saved for the years through we turn first to petitioners' admissions petitioners admitted in the amended returns they filed during for each of the years through that they had respondent originally determined that petitioners under- reported the gross_receipts of ndv by dollar_figure and dollar_figure for and respectively however on brief respondent reduces the amounts of the additional gross_receipts that she claims were underreported for those years to dollar_figure and dollar_figure respectively underreported in the returns they originally filed for each of those years ndv's gross_receipts for each such year each of those amended returns increased by dollar_figure the amount of the gross_receipts of ndv that petitioners had originally reported for each of the years through although the filing of those amended returns is not evidence of fraudulent intent it is evidence of an underpayment_of_tax for each of those years see 464_us_386 see also 69_f2d_676 9th cir affg in part and revg in part 25_bta_305 63_f2d_623 5th cir affg 21_bta_1139 in addition to the amended returns petitioners filed for the years through on two other occasions petitioners admitted having gross_income and or gross_receipts for and in excess of that reported in petitioners' return for each of those two years in the residential_loan application signed by petitioners during date petitioners indicated that their monthly gross_income was dollar_figure or approximately dollar_figure per year in their return for they reported gross_income of only dollar_figure similarly in an application_for casualty insurance for ndv that mr katerelos signed and that is dated date he indicated that ndv had annual sales of dollar_figure in their return for petitioners reported that ndv's gross_receipts were only dollar_figure turning now to respondent's analyses of the cash register tapes that mr katerelos saved for the years through mr katerelos saved one cash register tape for each day through- out those years on which ndv was open for business those cash register tapes contained detailed information concerning certain transactions entered into the cash register including a nonresettable consecutive transaction number for each transac- tion the transaction total of each transaction the date of each transaction and for certain periods during the years at issue the time of each transaction in addition a z reading on each cash register tape that mr katerelos saved for the years at issue showed a summary of all the transactions entered into the cash register since the last z reading including the total sales since the last z reading and the amount of the non- resettable grand total as of the time of the z readingdollar_figure the dollar_figure that petitioners reported as gross_income in their return for plus the additional gross_receipts of ndv of dollar_figure that respondent determined and that we sustain below that petitioners failed to report for that year equals approxi- mately dollar_figure in gross_income for the dollar_figure that petitioners reported as gross_receipts of ndv in their return for plus the additional gross_receipts of ndv of dollar_figure that respondent determined and that we sustain below that petition- ers failed to report for that year equals approximately dollar_figure of gross_receipts for on the record before us we believe that when petitioners believed it was to their advantage they admitted having additional gross_income and or additional gross_receipts of ndv in almost the exact amount determined by respon- dent for activation of the z or reset mode also caused the cash regis- continued although mr katerelos utilized the cash register tapes that he saved in order to calculate the amounts of gross_receipts of ndv that he recorded in the gross_receipts journals for through and that he reported in petitioners' returns for those years he did not save the entire cash register tape generated by the cash register for each day on which ndv was open for business during those years for certain days during the years through mr katerelos activated the z mode thereby resetting the cash register more than once a daydollar_figure however the cash register tape that he saved for each such day showed only one z reading and it was that z reading adjusted as described above by any amount treated as an overring or cash shortage from which he calculated the amount of gross_receipts of ndv that he recorded in the gross_receipts journals and reported in petitioners' returns for the years through mr katerelos discarded the portions of the cash register tape for each such day that showed any other z reading for that day the missing portions of the cash register tapes that mr katerelos discarded for through not only displayed z continued ter to reset all amounts other than certain nonresettable amounts to zero unless otherwise indicated our discussion hereinafter con- cerning days on which mr katerelos activated the z or reset mode more than once a day does not pertain to any day on which mr katerelos activated the z mode only twice during the day and the cash register tape that he saved for that day showed both z readings readings that mr katerelos ignored in calculating the amounts of gross_receipts of ndv that petitioners reported in their returns for those years they also listed transactions that increased the grand total maintained by the cash register by analyzing the cash register tapes that mr katerelos saved for through respondent was able to ascertain the number of missing transactions that did not appear on any of the cash register tapes that mr katerelos saved for those years and the z reading differences in grand totals respondent determined that the amount of any such z reading difference less the amount of gross_receipts recorded by mr katerelos in the gross_receipts journals for a particular day and any adjustments for amounts treated as overrings or shortages of cash for that particular day constituted the amount of daily gross_receipts of ndv that mr katerelos was required to but did not report in petitioners' returns for each of the years through dollar_figure the amount of daily gross_receipts of ndv that mr katerelos had recorded in the gross_receipts journals for a minimum of of the big_number days throughout the period through on the amounts that respondent determined constituted additional gross_receipts of ndv that mr katerelos did not report in petitioners' returns for through included sales_tax that petitioners collected on sales by ndv petitioners do not argue that respondent's determinations of the amounts of their underpayments for those years should be reduced by the amounts of sales_tax included in the unreported gross_receipts determined by respondent presumably because petitioners did not pay any sales_tax that they collected on unreported transactions to the appro- priate local_tax authorities which ndv was open for business was less than the amount of daily gross_receipts of ndv that mr phielix had calculated for each such day by using the z reading difference in grand totals throughout the period through more than big_number of the approximately big_number transactions that were entered into the cash register during that period did not appear on any of the cash register tapes that mr katerelos saved for those years the total of the various amounts entered into the cash register for those missing transactions during the period that began on date and that ended on date was approx- imately dollar_figure mr katerelos does not dispute that portions of the cash register tapes are missing for the years through or that transactions were entered into the cash register during those years that do not appear on the cash register tapes that he saved in fact mr katerelos admitted that he discarded the portions of the cash register tapes that he did not utilize to calculate the amounts of gross_receipts that he recorded in the gross_receipts journals during the years through and the guest checks it is his position that the missing transactions were nonsale transactions such as corrections for amounts treated as overrings or transactions entered into the cash register for purposes of training employees on its use that did not generate gross_receipts of ndv that he failed to report in petitioners' returns for the years through to support that position mr katerelos relies on his own testimony we did not find mr katerelos' testimony that the missing transactions were nonsale transactions that did not constitute gross_receipts of ndv for the years through to be credible as for his testimony that the missing transactions resulted from the correction of overrings the record establishes that mr katerelos and or other employees of ndv accounted for overring transactions that occurred on certain days during the years at issue by circling the overring transactions on the cash register tape for any such day and that mr katerelos subtracted the transaction total of any such transaction from the total sales on the cash register tape that he saved for each such day in order to calculate the amount of ndv's gross_receipts for that day that he recorded in the gross_receipts journal we reject mr katerelos' testimony that the missing transactions were overrings that were not accounted for by using the method de- scribed abovedollar_figure as for mr katerelos' testimony that he trained persons to we also reject mr katerelos' testimony that the missing transactions were attributable to his having occasionally ac- counted during through for errors that may or may not have been overrings in entering transactions into the cash register by using the z or reset mode after an error occurred correctly reentering into the cash register each transaction for a given day that had been entered prior to the first z reading and using the z or reset mode again in order to calculate the amount of ndv's gross_receipts for that day that he recorded in the gross_receipts journals operate the cash register by having them enter hypothetical sales into it certain individuals who worked at ndv during the years at issue testified that they themselves never entered any such hypothetical sales into the cash registerdollar_figure nor did they ob- serve anyone entering such sales into the cash register we reject mr katerelos' testimony that the missing transactions were hypothetical sales entered into the cash register for purposes of training employees on its use mr katerelos also argues that respondent's analyses as shown in the second computerized summary created by mr phielix are flawed because they show that ndv had high sales volumes on mondays during through whereas in fact ndv had low sales volumes on mondays during those years we disagree in determining the amount by which mr katerelos underreported the gross_receipts of ndv for a particular day which he displayed in the second computerized summary mr phielix assumed that the missing transactions were entered into the cash register on the last day of the multiday period in respect of which he was comparing the grand totals shown on the cash register tapes that mr katerelos saved for the years at issue mr phielix made that assumption because although he was able to determine from although ms yubeta initially testified that she was trained using hypothetical sales we question that testimony this is because ms yubeta subsequently admitted during her testimony that she had never entered a hypothetical sale into the cash register and that she did not want to say anything to hurt mr katerelos because she thought he was a good employer examining those tapes that there were missing transactions he was not able to determine from the cash register tapes whether those missing transactions were entered into the cash register on the last day of that period before the first transaction shown on that day's cash register tape was entered or on the first or any other day of that period after the last transaction shown on that day's cash register tape was entered we agree with respondent that it is likely that the gross_receipts of ndv generated by the missing transactions that mr phielix assumed were attributable to mondays during the years through were actually attributable to the preceding sundays days on which ndv generally had high sales volumes an analysis of the time at which the last transaction was entered into the cash register as shown on the cash register tapes that mr katerelos saved for sundays for the period june through date shows that on every sunday during that period the last transaction entered into the cash register was entered several hours prior to p m respondent has also shown that according to the cash register tapes that mr katerelos saved for many of the days throughout the periods date through date and from date through date during which the cash register was programmed to print on the cash register tapes the time of day of every transaction using a clock the first transaction at ndv was not entered into the cash register until substantially after ndv's normal opening time of a m and or the last transaction was entered into the cash register substantially earlier that ndv's normal closing time of p m to illustrate the first transaction recorded on the cash register tape for date a sunday was not entered until p m and the last transaction recorded on that tape was entered pincite p m thus according to the cash register tape that mr katerelos saved for date the sales transactions that ndv had on that day spanned only hours and minutes however missing transactions totaling dollar_figure were entered into the cash register between p m on date when the z or reset mode was activated and p m on date when the first transaction recorded on the cash register tape that mr katerelos saved for that day was entered into the cash registerdollar_figure those missing transactions do not appear on the cash register tapes that mr katerelos saved for either of those two days because the last transaction recorded on the cash register tape for date was entered into the cash register pincite p m it is possible that some of the missing transactions for the two-day period jan were entered into the cash register after p m prior to the close of business on date and some were entered into the cash register on date prior to p m at which time the first transaction appears on the cash register tape that mr katerelos saved for that day however it does not matter on which of those two days the missing transactions were entered into the cash register this is because regardless on which of those two days those transactions were entered the grand total maintained by the cash register was increased by the transaction total of each of those transactions by way of further illustration the first transaction shown on the cash register tape for valentine's day a saturday was recorded pincite p m however transactions totaling dollar_figure were entered into the cash register throughout the period that began with the last transaction entered into the cash register on the day before valentine's day and that ended with the first transaction entered on valentine's day mr katerelos has not offered any credible explanation for the allegedly early closing or late opening of ndv shown on the cash register tapes that he saved for many days throughout the periods date through date and date through date during which the cash register printed the time of each transaction on the cash register tapes mr katerelos suggested during his testimony that he sometimes opened ndv late or closed it early if business were light or if one of his family members were sick however he could not explain why the restaurant would have opened late or closed early on any particular day during the years at issue or why ndv would have often opened late during on sundays after breakfast and lunch which were among its busiest times moreover mr katerelos' testimony was contradicted by the former employees of ndv who testified that they did not remember any occasion on which ndv opened late or closed early but that if it had that would have occurred only on very rare occasions respondent has also shown that petitioners made certain large expenditures during and that are inconsistent with the gross_income reported by petitioners for those years mr katerelos alleges several sources for those expenditures other than his underreporting of the gross_receipts of ndv however we did not find his testimony to be credible and we are unwilling to rely on the testimony of mr fisher a close personal friend of mr katerelos who testified on his behalf about the alleged source of the funds for those expendi- tures based on our examination of the entire record before us we find that respondent has established by clear_and_convincing evidence that there was an underpayment of petitioners' income_tax for each of the years through as a result of mr katerelos' underreporting certain gross_receipts of ndv for each of those years fraudulent intent to prove that an underpayment is attributable to the fraudu- lent intent of a taxpayer respondent must prove that the tax- payer intended to evade taxes that he or she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir parks v commissioner t c pincite see 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 the existence of fraudulent intent is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir although fraudulent intent is never presumed it may be established by circumstantial evidence this is because direct proof of the taxpayer's intent is rarely available 252_f2d_56 9th cir petzoldt v commissioner t c pincite 80_tc_1111 the taxpayer's entire course of conduct may establish the requisite fraudulent intent otsuki v commissioner t c pincite the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred those badges include substantial and consistent understatement of income in- adequate_records incomplete and erroneous information provided to tax_return_preparer or bookkeeper destruction of books_and_records implausible explanations of behavior and lack of credibility of the taxpayer's testimony 796_f2d_303 9th cir affg tcmemo_1984_601 743_f2d_309 5th cir affg tcmemo_1984_25 301_f2d_484 5th cir affg tcmemo_1959_172 powell v granquist supra pincite parks v commissioner t c pincite a pattern of underreporting income over an extended period of time is indicative of fraud laurins v commissioner supra pincite petzoldt v commissioner supra pincite however the mere failure to report income is not sufficient to establish fraud petzoldt v commissioner supra pincite the record in this case establishes inter alia that mr katerelos substantially underreported the gross_receipts of ndv for each of the years through he activated the z or reset mode on the cash register more than once on a number of days during each of those years but reported the total sales from only one such z reading on those days as the amount of gross_receipts of ndv even though he knew he was required to report the transaction totals of all sales made by ndv as gross_receipts for those years during each of the years through mr katerelos discarded the portions of the cash register tapes that he did not utilize to calculate the amounts of gross_receipts that he recorded in the gross_receipts journal for each such year mr katerelos discarded all of the guest checks for the years through mr katerelos pro- vided his accountant with only the gross_receipts journals and the portions of the cash register tapes that he saved and uti- lized to calculate the amounts of gross_receipts that he recorded therein the pattern of missing transactions repeated itself on a regular basis during each of the years through until date when mr phielix first confronted petition- ers concerning his analyses of the cash register tapes mr katerelos provided implausible explanations as to the nature of the missing transactions and as to why the cash register tapes for certain days indicated ndv was not open during normal busi- ness hours and mr katerelos' testimony at trial was not credible although the additions to tax and the penalties for fraud apply to the entire underpayment unless the taxpayer proves that some portion of the underpayment is not due to fraud respondent determined and does not argue otherwise herein that only the portion of the underpayment for each of the years through that is attributable to the underreporting of certain gross_receipts of ndv for each such year is due to fraud mr katerelos has not shown either that he underreported in petitioners' returns for the years through the gross_receipts of ndv in any amounts other than the amounts by which respondent contends that he underreported those gross_receipts or that any portion of the underpayment for each of those years that is attributable to that underreporting is not due to fraud based on our examination of the entire record before us we find that respondent has established by clear_and_convincing evidence that mr katerelos intended to evade tax for each of the years through that he knew to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes we find on the record before us that mr katerelos is liable for and for the additions to tax for fraud under sec_6653 and for and for the penalties for fraud under sec_6663 with respect to the entire portion of the underpayment for each of those years that is attributable to the underreporting of gross_receipts of ndv issues as to which petitioners have the burden_of_proof underreporting of gross_receipts of ndv respondent determined in the notice that petitioners under- reported the gross_receipts of ndv by dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respec- tivelydollar_figure on brief respondent reduces the amounts of the gross_receipts that she claims petitioners underreported for and to dollar_figure and dollar_figure respectively we found above on the record before us that respondent proved by clear_and_convincing evidence that mr katerelos under- reported certain gross_receipts of ndv in petitioners' returns for each of the years through a fortiori we further find on that record that petitioners failed to sustain their burden of proving error in respondent's determination that they underreported those gross_receipts for each of those years accordingly we sustain respondent's determination as modified although respondent determined in the notice that petitioners underreported the gross_receipts of ndv by dollar_figure for the parties stipulated that petitioners' gross_receipts for should be increased by only dollar_figure thus we need not address whether petitioners underreported any of ndv's gross_receipts for that year on brief that petitioners underreported the gross_receipts of ndv by dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively automobile expenses petitioners argue that they are entitled to deductions under sec_162 for each of the years at issue for expenses_incurred with respect to the use of an automobile respondent determined in the notice that petitioners are not entitled to the automobile expense deductions that they claimed in their returns for and and argues that they are not entitled to the deductions for such expenses that they claimed in the amended_return they filed for dollar_figure petitioners bear the burden_of_proof on this issue sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose deputy v du petitioners did not claim any automobile expense deductions in their return for respondent made no determination with respect to that amended_return pont 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir to substantiate their claimed deductions for automobile expenses petitioners rely on the testimony of mr katerelos and a document he prepared three weeks prior to the trial herein that purports to reconstruct in very summary fashion the business use of his automobile summary we are unwilling to rely on the testimony of mr katerelos or on the document he prepared in anticipation of trial to prove either that petitioners actually incurred such expenses or that if such expenses were incurred they were ordinary and necessary expenses with respect to petitioners' business ndv with respect to mr katerelos' testimony regarding the automobile expenses at issue in addition to our having found that his testimony is generally not credible his testimony with respect to his use of an automobile for ndv's business is in conflict with an insurance application he signed in date for the lincoln that he claims he used for business purposes through- out and during until he purchased a cadillac in that application the box marked no was checked in response to a question as to whether the lincoln was used for business purposes thus according to that insurance form mr katerelos was not using the lincoln for business purposes and his testi- mony is inconsistent with that form with respect to the summary of the automobile expenses at issue that mr katerelos reconstructed we did not find that self-serving and uncorroborated reconstruction to be credible in addition to our having found that mr katerelos' testimony is generally not credible we question how he could have remembered enough specific facts to prepare that summary when he testified on various occasions that he did not remember specific facts when questioned by counsel for respondentdollar_figure we also question the validity of the summary of automobile expenses that mr katerelos prepared since he claimed therein that he traveled five times a week to a branch of his bank that was miles away from ndv when another branch was located approximately miles from ndv and he continued to visit a price club once a week that was miles from ndv even after a new price club opened in that was only miles from ndv and to which he wrote all of the checks that he wrote to price club subsequent to its opening based on our review of the entire record before us we find that petitioners failed to prove that they are entitled to for example when asked whether construction on the swimming pool that petitioners had installed was started in date mr katerelos responded i don't remember dates similarly when asked whether he installed a dollar_figure barbeque and patio he responded i don't recall amounts deductions under sec_162 for automobile expenses for any of the years at issuedollar_figure we therefore sustain respondent's determinations disallowing those deductions for and and reject petitioners' contention that they are enti- tled to any such deduction for depreciation petitioners claimed depreciation_deductions in their returns for each of the years at issue with respect to properties that they claim they placed_in_service for their business ndv during and that they claim had total bases of dollar_figure respondent determined in the notice that petitioners are not entitled to those depreciation_deductions because they failed to establish their bases in the properties with respect to which the depreciation_deductions were claimed and that the properties with respect to which those deductions were claimed were depre- ciable assets on brief respondent argues that petitioners failed to establish what properties they placed_in_service during and their adjusted bases in any properties they did in fact place in service during that year petitioners bear the burden_of_proof on this issue sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear of property used inter alia we note that petitioners also failed to prove that they satisfy the requirements imposed by sec_274 in a trade_or_business sec_167 provides that the basis on which the exhaustion wear_and_tear is allowed is the adjusted_basis determined under sec_1011 thus to be entitled to a depreciation deduction petitioners must establish their adjusted bases in the properties with respect to which they are claiming depreciation_deductions for the years at issue prior to the trial herein the parties stipulated that petitioners are entitled to depreciation_deductions for the years at issue that are based on adjusted bases of a minimum of dollar_figure with respect to properties placed_in_service during peti- tioners argue that their bases in the properties placed in serv- ice during was greater than the amount of dollar_figure to which the parties stipulateddollar_figure the only evidence in the record re- garding petitioners' claim is the testimony of mr katerelos on which we are unwilling to relydollar_figure although petitioners admitted that they do not have re- ceipts to support their claim that they had bases in propertie sec_43 it is unclear whether petitioners are arguing that they placed properties into service during in addition to those properties that the parties stipulated had minimum bases of dollar_figure or that their bases in the latter properties exceeded dollar_figure petitioners attempted to call mr fisher to testify as an expert witness on their behalf for purposes of valuing the properties used at ndv as required by rule f petitioners submitted a purported expert report prepared by mr fisher before trial respondent filed a motion to exclude that report and any expert testimony by mr fisher the court granted respondent's motion and did not admit the purported expert report of mr fisher into evidence and did not allow him to testify as an expert witness placed_in_service during in excess of the dollar_figure to which the parties stipulated they argue that they should be allowed to estimate from memory their bases in the properties that they placed_in_service during that year and that the court should sustain that estimate on the record before us we decline to do so petitioners have failed to establish what properties they placed_in_service during or that their bases in whatever properties they did so place in service exceeded the dollar_figure to which the parties stipulated and the present record does not provide enough reliable information to enable us to make a reasonable estimate of the petitioners' bases in the properties with respect to which they claim depreciation_deductions for the years at issue see 540_f2d_427 9th cir affg tcmemo_1974_78 85_tc_731 based on our review of the entire record before us we find that petitioners failed to prove that their bases in the proper- ties at issue exceeded the dollar_figure to which the parties stipu- lated we therefore shall not allow petitioners to deduct for any of the years at issue any amount under sec_167 in excess of that amount calculated by taking account of those stipulated bases general_business_credit carryforward in addition to claiming depreciation_deductions for the years at issue with respect to the properties that they claim they placed_in_service during petitioners contend that they are entitled to a general_business_credit carryforward from with respect to those properties respondent determined that petitioners are not entitled to that credit because they failed to establish that they had a credit from to carry forward credits are a matter of legislative grace and taxpayers must prove their entitlement to them rule a 89_tc_816 a taxpayer is required to maintain records as long as the contents of those records may become material in the administration of any internal revenue law sec_1_6001-1 income_tax regs if a credit affects the calculation of tax due for an open_year respondent is entitled to recalculate the amount of credits earned and or used for a particular year even if the period of limitations has expired for that year 95_tc_437 56_tc_910 petitioners have failed to establish that they had a general_business_credit from to carry forward for sec_38 allows a credit for inter alia the amount of the cur- rent year business_credit sec_38 defines the term cur- rent year business_credit to include the investment_credit determined under sec_46 sec_38 sec_46 de- fines the amount of the investment_credit to include the regular percentage of the qualified_investment determined under sec_46 sec_46 sec_46 provides that the term qualified_investment means with respect to any taxable_year the aggregate of the applicable_percentage of the basis of each new sec_38 property as defined in sec_48 placed in serv- ice by the taxpayer during such year plus the applicable percent- age of the cost of each used sec_38 property as defined in sec_48 placed_in_service by the taxpayer during such year sec_38 property is defined to include tangible per- sonal property other than an air conditioning or heating unit sec_48 the term sec_38 property includes only recovery_property within the meaning of sec_168 and any other_property with respect to which depreciation is allowable and having a useful_life of years or more sec_48 petitioners have not established that they placed sec_38 property in service during or either a their basis in new sec_38 property or b the cost of used sec_38 propertydollar_figure in addition sec_49 disallows the regular percentage of the qualified_investment determined under sec_46 for property placed_in_service after date sec_49 provides an exception to that disallowance for transi- although it is possible that certain of the properties that the parties stipulated had minimum bases of dollar_figure and that petitioners placed_in_service during do in fact fit within the definition of sec_38 property the record before us does not permit us to make such a determination for example petitioners have not even established what properties are covered by that stipulation let alone whether such properties whatever they are constitute sec_38 property tion property as defined in sec_49 sec_49 defines transition property to mean any property placed_in_service after date and to which the amendments made by section of the tax_reform_act_of_1986 do not apply except that in making such determination-- b sections b and a of such act shall be applied by substituting date for date section b of the tax_reform_act_of_1986 publaw_99_514 stat provides in pertinent part in general --the amendments made by section shall not apply to-- a any property which is constructed recon- structed or acquired by the taxpayer pursuant to a written contract which was binding on date we shall hereinafter refer to the foregoing exception in section b a of the tax_reform_act_of_1986 100_stat_2144 as the binding contract exception the conference committee report addressing the binding contract exception states that the binding contract exception applies only to contracts in which the construction reconstruc- tion erection or acquisition of property is itself the subject matter of the contract h conf rept at ii-55 1986_3_cb_55 thus in order for property to be transition property within the meaning of sec_49 it must be constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date and the subject matter of which was the construc- tion reconstruction or acquisition of such property during date petitioners executed a lease for the premises at which ndv was located that lease provided that the leased premises were to be used to operate a restaurant peti- tioners argue that in order to operate the leased premises as a restaurant they were required to purchase property for use at the leased premises and that therefore the binding contract exception applies to property that they purchased for use at ndv we disagree the subject of the lease executed by petitioners in date was the use of the premises at which ndv was located and not the construction reconstruction or acquisition of property for use at that premises consequently the binding contract exception does not apply to the lease executed by petitioners for the premises at which ndv was located on the instant record we find that petitioners failed to prove that they are entitled to a general_business_credit carry- forward from we therefore sustain respondent's determina- tion on that issue to reflect the foregoing and the concessions of the parties decision will be entered under rule
